UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 HENRY TUCKER, on behalf of himself and
 all others similarly situated,
                                                        Case No. 1:18-cv-10619-DAB
                                                       STIPULATION OF DISMISSAL
                       Plaintiffs,
                                                            WITH PREJUDICE
             -against-
  HIGHGATE HOTELS, L.P. D/B/A THE
  WAGNER HOTEL
                Defendant.


         IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsel, that the above-entitled action against Defendant, shall be and hereby is

dismissed with prejudice and without costs, or disbursements, or attorneys’ fees to any party,

pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.


Dated:    Brooklyn, New York
          April 30, 2019



By: __________________                                      By: __________________
Joseph H. Mizrahi, Esq.                                     Martin H. Orlick, Esq.
Cohen & Mizrahi LLP                                         Jeffer Mangels Butler & Mitchell LLP
300 Cadman Plaza West, 12th Fl.                             Two Embarcadero Center, 5th Floor
Brooklyn, New York 11201                                    San Francisco, California 94111
joseph@cml.legal                                            MHO@jmbm.com
Attorneys for Plaintiff                                     Attorneys for Defendant
